Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23 Consent of Independent Registered Public Accounting Firm To the Trustees of Enzo Biochem, Inc. Salary Reduction Profit Sharing Plan We consent to the incorporation of our report dated June 30, 2009 relating to the statements of net assets available for plan benefits of the Enzo Biochem, Inc. Salary Reduction Profit Sharing Plan as of December 31, 2008 and 2007 and the related statement of changes in net assets available for plan benefits for the year ended December 31, 2008; in the December 31, 2008 annual report on Form 11-K of Enzo Biochem, Inc. Salary Reduction Profit Sharing Plan. /s/ Marks Paneth & Shron LLP Woodbury, NY June 30, 2009
